Title: To John Adams from Benjamin Stoddert, 25 April 1800
From: Stoddert, Benjamin
To: Adams, John



Navy Department 25th. April 1800

The Secretary of the Navy, has the honor to submit, for the consideration of the President, the following observations.
No express provision was made by Congress, for establishing Navy Yards, for building the first six Frigates directed by Law; but as Vessels so large could not be built without first erecting Wharves, or extending Wharves before erected, both these things were done—and in every instance on private property:—so that the Public have now little or no advantage from the expenditure of sums to a considerable amount. The evil, however, did not stop here. The Yards, connected with the Wharves, were, in almost every instance, too confined to admit of the convenience of piling away the timber, in a manner to prevent the necessity of frequent removals of one piece to get at another—which happened to be first wanted. The expence of this unnecessary kind of labour, arising solely from the want of sufficient room in the yard, amounted to several thousand dollars in building the Frigate United States, at Philadelphia. At Boston & at Baltimore, there is reason to beleive this expence was still more considerable. It would not perhaps be hazarding too much to say, that the sums lost in improving private property, & in piling & unpiling of timber, from the want of yards sufficiently capacious, would have been nearly sufficient to have procured them for the Public, & to have erected Wharves & other essential improvements.—
But when the building of these Frigates commenced, it was not foreseen that the United States would so soon want more—nor was the Public mind prepared to consider the establishment of a Navy, as necessary to the honor & safety of the Country.
All the timber, except the Frames, for the six 74 gun–ships authorized to be built, has been ordered to be procured at Portsmouth in New Hampshire—Boston—N York—Philda.—Norfolk—and the City of Washington; & the greater part, if not the whole, has been already collected at these different places. Contracts have been long made, and are in part executed, for the Frames for these ships, of the live oak of Georgia and South Carolina—and measures are in operation to transport, as soon as may be, these Frames to the different building places.—At Norfolk, the yard where the Frigate was built, belonging to the state of Virginia, has been lately ceded to the United States, on the condition of being paid the value of the ground, which it is presumed will not exceed two thousand dollars, and this will include the wharf heretofore built by the United States. At the city of Washington, a sufficient quantity of ground, selected for a Navy Yard, belonged to the Public. At Philadelphia, the old, & very inconvenient, confined yard, heretofore used, must be again rented—considerable additions be made to the Wharf at the Public expence—and the unnecessary loss of constant removal of timber be again sustained—or ground sufficient for a proper Navy Yard, must be purchased, at an expence, equal perhaps, to 30,000 Dollars—At New York, there have been already two wharves, built by the Public, for the Frigate President—The first wharf was discovered to be placed where there was not sufficient water, to launch the ship. It is not yet ascertained, for what sum, a quantity of ground adequate to the purpose can be obtained at a place, said to be extremely proper, near N York, for a Building Yard; but it is believed, the price will not exceed a few thousand dollars—At Boston, the old Yard, besides being private property, & too confined to contain the timber for a 74 gun ship, is so much surrounded by Wooden Houses, as to be thought too dangerous a situation, for building a valuable ship—especially a ship that might remain long on the Stocks. At this place, or rather at Charleston, there is a very proper situation for a Building Yard; but the ground, necessary for the purpose, cannot be obtained for less that 18,000, or 20,000 Dollars. At Portsmouth, the yard of Mr. Langdon, hired for the Frigate, might be used for the 74 gun ship;—but an Island, at this place, quite convenient for all the Purposes of a large establishment, can be procured for 6000 Drs.
In this view of the subject—and believing that it is the truest œconomy to provide at once permanent Yards, which shall be the Public Property, and which will allways be worth to the Public, the money expended thereon, instead of pursuing the system at first adopted, which, with the experience before us, could only be justified, on the ground, that the ships, now ordered, are the last to be built by the United States: The Secretary of the Navy, has had but little difficulty in making up his opinion, that the proper course to be pursued, is to make the Building Yards at Norfolk, Washington, New York & Portsmouth, Public Property and to commence them on a scale as if they were meant to be permanent; and also, the Building Yards at Philadelphia and at Boston, notwithstanding the high prices which must be given for the ground.
Mr. Humphreys, whose report accompanies this, was sent to the Eastward, to view the situations about Boston & Portsmouth, proper for building Yards—He could no where find, within a convenient distance of Boston, a situation, so eligible in all respects, as that of Charleston.
Mr. Humphreys was also instructed to examine, the different Ports & Harbours, Eastward of New York, with a view to the selection of a situation for one of the Docks, for repairing of ships, directed by Act of Congress—His report on that subject, corresponds with the opinion the Secretary of the Navy has long entertained, from the best lights in his power, that Newport, Rhode–Island, affords advantages which give it a superiority over every other place—It is of easy access, and can be gained under circumstances which would render it almost impossible for a ship in a cripled state, to reach any other port, to the Eatsward of Chesapeake Bay—It has a capacious & a very safe harbour in all kinds of weather—and is the very point, of which a Maritime Enemy would endeavour to get possession, for the purpose of annoying on our own Coasts, our own Trade, & of cutting off one half the Maritime Strength of our Country, from the other half.
The objection to this place, is the expence of Fortifying it. In a War with England—or in a war with France, if France had only the United States to contend with, either Nation would take possession of Rhode Island, & would make it a second Gibralter—indeed it would be much more injurious to the United States, in the hands of either Nation, than Gibraltar is to Spain. Half a dozen Hostile ships would do more mischief to our commerce, from Rhode Island, from the celerity with which they could move in & out of port, than double the number from Boston, or most other Ports. It is a National object then, to keep possession of Rhode Island, too important to be neglected—let the expence of Fortification, be what it may—
Boston, from the natural strength of it’s situation, the great number, of Ship Carpenters in it’s vicinity, and of it’s Seamen, must always remain, a Building place & a place of Rendezvous, for our Navy, of the first importance. At Boston, too, the tides rise so high, as to lessen greatly the expence of emptying a Dock; but the danger of the Coast, Eastward of Cape Cod, & the difficulty of access to Boston harbour, seem to forbid a reliance on that place, as the principal rendezvous of our Navy, in a war on our Coasts, and as an asylum for ships damaged in action, & seeking a port for repairs
New London has many advantages for a Dock—At this place, the Machine for pumping the Dock, might be worked by water, instead of using for that purpose, a steam Engine of more expence—It is capable of being fortified at an expence considerably less than Rhode Island—but it is not so easy of access as Rhode Island—indeed a ship cannot enter the harbour with a N:W: wind, nor is the Harbour very capacious. But a Judicious Enemy, able to make an Establishment on our Eastern coast, would not hesitate a moment between New London and Rhode Island—nor indeed between Rhode Island and any other place, on account of the great facility with which they could carry on their operations from Rhode–Island.
There are several fine Harbours, East of Boston.—Portsmouth—Portland—& Wiscasset, will all become important, in a Naval view, as the country advances in population; but it is conceived, that it is yet too early, to put them in competition with Boston, Rhode Island or New London—They are, indeed, all subject to one of the disadvantages, which is made an objection to Boston, & in a greater degree—The Fogs, which so frequently prevail, & continue so long, on all the Eastern Coast from Cape Cod, particularly in the Spring seasons.
Together with the report of Mr. Humphreys, the Secretary of the Navy has the honor to lay before the President, Sundry plans & observations, relative to the Harbors of New London—Newport—Providence—Boston—Charleston—Portsmouth—Portland & Wiscasset.
All which is respectfully submitted.

Ben Stoddert.